Citation Nr: 1822536	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  12-14 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Lyons, Counsel







INTRODUCTION

The Veteran had active duty service from September 1991 to July 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The RO in Roanoke, Virginia has current jurisdiction.  

By an April 2017 Board decision, the claim for service connection for tinnitus was granted.  The claim involving hearing loss thereafter was remanded, for a VA examination that addressed the Veteran's complete reported history of excessive noise exposure during service, and subsequent medical history.  An examination having been completed, the case has returned.  For reasons indicated in more detail below, there has been compliance with the terms of the prior Board remand, that being to obtain a medical opinion addressing causation in terms of what the Veteran alleges, in particular, transpired during service so as to have caused hearing loss.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. The Veteran likely had excessive noise exposure during his service.

2. The preponderance of the evidence weighs against the finding that bilateral hearing loss was incurred in, or is otherwise etiologically related to the Veteran's military service.   


CONCLUSION OF LAW

The criteria are not met to establish service connection for bilateral hearing loss.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative have raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner 
does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Applicable Law and Regulations

Service connection is available for current disability resulting from disease contracted or an injury sustained while on active duty service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection also may be granted for disease diagnosed after discharge where incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 253 (1999). 

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where chronicity may be legitimately questioned.  A showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim.  38 C.F.R. § 3.303(b). However, the availability of continuity of symptomatology as a principle to substantiate service connection is limited to those specific diseases denoted as "chronic" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 
(Fed. Cir. 2013).

Per applicable law, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Factual Background

The Veteran's Form DD-214, Report of Separation from Service, indicates a military occupational specialty (MOS) throughout his service as having been a Finance Specialist.  

The Veteran served in the U.S. Army as a finance specialist.  The Service Treatment Records (STRs) document that he was routinely exposed to hazardous noise.  Several audiometric tests also noted that the Veteran used double protection hand-formed earplugs.  The Veteran's enlistment and discharge physical examination reports contain notations of right ear surgery in 1978, this being prior to service entrance, for purpose of treatment of chronic ear infections and the repair of a perforated tympanic membrane.  Upon service discharge examination in 2002, in response to a question regarding ear, nose or throat trouble the Veteran indicated only chronic tonsillitis. 

The Veteran's service personnel records contain numerous awards and evaluations relevant to his primary duties in finance.  Following initial training, the Veteran was assigned to finance units in Germany and Alaska.  Personnel evaluations noted that he had collateral duties in organizing unit training and taught "common skills" to finance unit soldiers, whereas there was no specific mention of duties as a firing range instructor or coach. 

Thereafter, VA Medical Center (VAMC) records indicate, in October 2007, the Veteran had an audiology consult.  The Veteran reported having hearing loss, equal on both sides, and tinnitus.  He reported having a history of excessive noise exposure while in service, from the firing range.  He had recently been seen by a private clinic where hearing aids had been recommended.  Following audiometric testing, the assessment given was mild sensorineural hearing loss bilaterally (possible air/bone gap).  Further indicated was that the Veteran's hearing impairment was quite mild in nature, however, due to the problems that he was experiencing, a set of hearing aids would be ordered.  

In June 2009 correspondence, the Veteran indicated that during service he recalled the duty of having "personally trained many soldiers how to fire their individual weapons."  He stated that he grew up having learned to shoot well and that this talent was observed during his basic training.  The Veteran described in some detail his recollection of having been a firing range instructor, at times for up to two months out of a given year.

On August 2009 VA examination, by an audiologist, it was initially observed that the several audiograms taken from between years 1978 and 1986 were within normal limits, bilaterally.  A recent VAMC study from May 2009 had demonstrated that the Veteran had mild sloping to severe primarily sensorineural hearing loss with bilateral negative ear pressure.  For medical history, the Veteran again described considerable time during service while on the firing range.  He indicated a history of ear infections as a child.  There was a family history of hearing loss.  He reported the right ear tympanoplasty from 1978 which was related to chronic ear infections as a child.  He now reported intermittent ear pain, pressure and drainage.  The Veteran reported that he saw an outside ENT in 2006.  

The opinion stated on the etiology of hearing loss was inconclusive:

Hearing test from claims file did not indicate significant threshold shift when comparing enlistment to separation.  In addition, the Veteran did not complain of hearing loss or tinnitus at separation in 2002.  There is no record of hearing loss or tinnitus or complaint of either condition in the Veteran's military record, from 1991 to 2002.  The Veteran has submitted claims for other medical conditions within the past seven years.  Hearing loss and tinnitus were not included in these claims.  Since the Veteran is claiming both hearing loss and tinnitus years post-active duty, there is no evidence of conditions during active duty, and the Veteran's reported history of right ear surgery and chronic ear infections as a child.  Hearing loss and tinnitus are less likely as not related to military acoustic trauma.  I am unable to resolve the etiology of these conditions without resort to mere speculation.  

Upon his June 2012 VA Form 9, the Veteran set forth the basis of his case that notwithstanding the general lack of documentation of symptomatology therein.  The Veteran stated that he recalled having had his hearing tested three to five times during his military service.  The Veteran again recounted what he stated were military occupational duties involving training other soldiers in the use of their firearms and having been in close proximity to constant firing of ammunition.  He stated that during service he repeatedly told the audiologists conducting his hearing tests that he believed his hearing was getting worse, although the test results would always be "normal."  The Veteran stated that he handled this condition until such time as the problem became substantial enough for him to have to visit a VAMC primary care physician.

An August 2013 Social Security Administration (SSA) administrative decision found that the Veteran was disabled through January 30, 2013, due to the diagnoses of osteoarthrosis and allied disorders; and affective/mood disorders.  The SSA records from that time denote that hearing was "somewhat decreased," the left more than right, but was barely noticeable.  Speech was normal and completely understood.

On VA re-examination April 2017, the following was indicated as regarding the Veteran's medical history.

The examiner could not find any written complaints of hearing loss and/or tinnitus recorded in the records throughout the claimant's...  military service.  At the time of exit, in 2002, the report of medical history form allows you to select any and all complaints or concerns that one may have.  At that time the claimant indicated "No" for "A hearing loss or wears a hearing aid." and the selection of "Ear, nose, or throat trouble", which was indicated as "Yes" was summarized as "Sore throat most of military career.  Tonsils removed Jan. 2001."  It does not force you to submit a claim for such disabilities, so despite his stating that he was told that he should submit claims for more serious conditions, the Veteran still could have listed his problems as he did when he indicated he had had chronic sore throats while in the military resulting in a tonsillectomy in 2001.  The claimant's hearing thresholds were normal at enlistment and separation with no permanent positive threshold shift and hearing loss due to acoustic trauma was unlikely to have a delayed onset.  The first mention in the records of ringing in the ears appeared to have started around 2007, at which time the claimant was again beginning to have problems with bronchitis, sinusitis, etc.  These types of conditions may cause Eustachian tube dysfunction making the ears feel plugged or "as though I have decreased hearing" until and if the condition improves.  Perhaps the claimant did train soldiers to shoot thinking that this was a part of what his supervisor meant when he asked him to organize unit training.  Having done this training using the custom made plugs, there was still no indication that he suffered any permanent hearing loss as a result of such.  Everyone' susceptibility to noise induced hearing loss varied.  It was the opinion of this examiner, that, since he started complaining of the tinnitus in 2007, his problems are more likely than not related to the middle ear problems he is beginning to have again as well as a possible hereditary and/or age related hearing loss, since he did mention to a previous examiner that there was a history of hearing loss in the family.  This examiner believes that it is more likely than not that the current hearing loss is related to middle ear problems because a very recent audiology consult, on 2/15/17 by Dr. Tiffany Langham, indicates that when she compared her 2017 test to results from a 2013 test, the right ear hearing had remained essentially stable, but the left ear had improved 15 to 20dB at 500, 2000, 3000, and 8000.  In my opinion, this improvement is a direct result of surgery on the left ear 10/2016 to correct the problem and also improve his hearing.  Therefore, based on the current exam findings, the medical records reviewed, and the claimant's history, it is less likely than not that that the current hearing loss had its clinical onset, was caused or aggravated during service, or is otherwise related to noise exposure on a peacetime small arms training range during service.

Analysis

Having reviewed the above, the preponderance of the evidence weighs against the claim.  Whereas it is acknowledged that the Veteran very well had significant noise exposure during service based upon his competent assertions, the subsequent history on the whole still weighs against service connection.  

For one, in-service noise exposure is assumed to have occurred.  The Veteran's service records exclusively state he was a finance specialist throughout his service.  He did not report hearing loss.  With the absence of reported or documented hearing loss, a claim can still be established by other means having demonstrated a hearing loss disability of probable service origin.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Veteran's statement is that he had a role in firearms instruction that would have required some degree of noise exposure.  The statement is accepted as competent on its face.  As to whether there was actual prolonged exposure, identical to that claimed, in that the Veteran described nothing less than two months out of the year, it is not possible to verify or otherwise clarify the issue objectively.  Noise exposure is conceded.     

The next issue is whether excessive noise exposure in service brought about subsequent hearing loss.  On this element of causation, the existing documentation and medical evidence are considered.  The Veteran first reported hearing loss in year 2007, five years post service.  At that time the condition was notated as being mild in degree.  SSA records from 2013 later characterized the hearing loss as basically, not a very pronounced or "noticeable" problem back then.  The Veteran has since met the criteria for a hearing loss disability as recognized for VA purposes under 38 C.F.R. § 3.385, per recent VA examination.  Subsequent examinations and medical opinions do not show a causal relationship back to service.  The April 2017 examiner's opinion meanwhile considered the Veteran's condition to be less likely than not related to service, based on the above factors, and further identifying nonservice-related factors.  These nonservice-related factors were the Veteran's family history, age-related hearing loss, and a history of a left ear condition with recent procedure that in fact improved hearing acuity in the left ear. 

The April 2017 examiner's opinion weighs against the Veteran's hearing loss being of service origin, given what service treatment records show, and that even when diagnostically detected the hearing loss shown was attenuated for many years, and attributable to nonservice related factors.  The Board is mindful of the assertions raised by the Veteran throughout.  The Veteran is competent to describe what occurred in service, and what he considers to have brought upon hearing loss, pending obtaining medical confirmation.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011).  See also, Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (the competency of "lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.").  However, this case is also of sufficient complexity and requiring background in the area of audiology that a medical opinion is considered essential.   

The Veteran's assertions about his noise exposure during service and what his records substantiate about getting treatment for hearing loss in 2007 certainly are not discounted.  However, the VA medical opinion evidence does not find a causal linkage to service.  At this stage, the Veteran's assertions alone while favorable do not clearly show a disability of service origin, nor is there medical confirmation of the same.  The April 2017 VA examiner's opinion takes the Veteran's lay assertions into consideration and provides a well-reasoned opinion and explanation as to why the Veteran's bilateral hearing loss is not related to service.  It is the most probative evidence of record.  The preponderance of the probative evidence of record weighs against the claim of service connection for bilateral hearing loss.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


